internal_revenue_service department of the treasury index number washington dc person to contact refer reply to cc psi b01-cor-109897-00 date august number info release date x we are responding to a letter submitted by you requesting that x be allowed to change its entity classification to be treated as an association_taxable_as_a_corporation effective date and to be treated as an s_corporation also effective date we are unable to respond to your request in its current form however we are furnishing the following general information relating to your request an eligible_entity can change its default classification for federal tax purposes by submitting a properly completed form_8832 this election will be effective on the date specified on the form where the date specified is no more than days prior to the date it was filed or more than months after the form is filed sec_301_9100-3 of the procedure and administration regulations provides that the commissioner may grant an extension of time to make a regulatory election a private_letter_ruling is necessary to obtain relief under sec_301_9100-3 the procedures for requesting a private_letter_ruling are set out in revproc_2000_1 copy enclosed in addition revproc_2000_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling cor-109897-00 for a corporation to be taxed as an s_corporation an election must be made under sec_1362 of the internal_revenue_code this election is made by submitting a properly executed form_2553 to the applicable service_center on or before the 15th day of the 3rd month of the first year that the corporation intends to be treated as an s_corporation sec_1362 provides that the secretary may treat a late election as timely filed where it is determined that there was reasonable_cause for the failure to timely make such election a private_letter_ruling is also necessary to obtain relief under sec_1362 if you decide to submit a formal request for a private_letter_ruling please explain why your form_8832 was filed late provide documents supporting your actions as reasonable and in good_faith and include the proper user_fee if you would also like to request a ruling under b please explain why your form_2553 was filed late provide documents supporting your intention to be an s_corporation from inception please refer your request to our office by adding the following to the address attn cc corp t p o box ben franklin station washington dc direct to cc psi b01 room please keep this letter with your tax records and feel free to provide a copy of it to the taxpayer we hope that the above information proves helpful if you have any further questions please call horace howells at sincerely s dianna k miosi dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures revproc_2000_1
